Appellant was convicted under article 559 for unlawfully and knowingly permitting premises under his control to be used as a place to bet and wager and gamble with cards, etc. His punishment was fixed at two years confinement in the penitentiary.
The indictment was under article 559, Penal Code, and correctly alleges the offense. The only question to be decided is appellant's claim that he elected to be tried under article 572, Penal Code, which made the offense a misdemeanor only. This court has expressly held that the Act of 1907, page 108, making said offense a felony repealed said article 572 in the case of Goolsby v. State, decided May 21, 1913, and Robertson v. State, from McLennan County, recently decided.
The evidence clearly established appellant's guilt. Therefore, the judgment will be affirmed.
Affirmed.